Contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion in denying his motion to relieve assigned counsel. After conducting a sufficient inquiry, the Supreme Court discredited the defendant’s allegations that there had been a complete breakdown of communication and trust in his relationship with counsel, a determination we decline to disturb (cf. People v Sides, 75 NY2d 822 [1990]). Moreover, the record supports the Supreme Court’s conclusions that the purpose of the motion was merely to delay the proceedings, and that assigned counsel was reasonably likely to provide the defendant with effective assistance (see People v Linares, 2 NY3d 507, 510 [2004]; People v Ayuso, 80 AD3d 708, 709 [2011]). Accordingly, the motion was properly denied. Angiolillo, J.E, Dickerson, Chambers and Lott, JJ., concur.